DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Suction power mechanism in claims 1, 9, 15, and 20.
Air pressure adjusting device in claims 9 and 20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 12-14, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the second end” in line 4. There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites the limitation “the second end” in line 4. There is insufficient antecedent basis for the limitation in the claim.
Claim 17 is directed to a method, yet depends from claim 18 directed to a device. Since claim 17 is directed to both a method and a device (by dependence from claim 18), the claim is indefinite as it is unclear whether infringement occurs when one performs the steps of claim 17 with the device of claim 18, or whether infringement occurs when one makes a device as in claim 18 that allows a user to perform the steps of claim 17. See MPEP 2173.05(p)(II).
Claim 17 recites the limitation “The method for recovering a magnetic particle” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the second end” in line 9. There is insufficient antecedent basis for the limitation in the claim.
Claim limitation “air pressure adjusting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant).
Regarding claim 1, Lu et al. teaches a recovery device for recovering a magnetic particle, comprising: a main pipe (Figure 1, cylinder barrel, 1); a needle tube (Figure 1, suction tube, 5) connected to a first end of the main pipe (1), and a terminal of the needle tube (5) away from the main pipe (1) is magnetic for adsorbing the magnetic particle to the terminal of the needle tube (5); and a suction power mechanism (Figure 1, piston, 3) configured to absorb the magnetic particle attached on the terminal of the needle tube (5) into the main pipe (1) (pg. 3, paragraph 8; abstract; Figure 1).
Regarding claim 5, Lu et al. teaches a material of the needle tube (5) is metal (“straw is made of a magnetically permeable material”, pg. 2, paragraph 7; pg. 3, paragraph 3; pg. 4, paragraph 4).
Regarding claim 9, Lu et al. teaches the suction power mechanism comprises an air pressure adjusting device (3); the air pressure adjusting device (3) is configured to cause the magnetic particle to enter the main pipe (1) by applying a negative pressure in the main pipe) (abstract; pg. 4, paragraph 1).
Regarding claim 15, Lu et al. teaches a method for recovering a magnetic particle by a recovery device (abstract), the recovery device comprises:
a main pipe (Figure 1, cylinder barrel, 1); 
a needle tube (Figure 1, suction tube, 5) connected to a first end of the main pipe (1), and a terminal of the needle tube (5) away from the main pipe (1) is magnetic for adsorbing a magnetic particle to the terminal of the needle tube (5) (pg. 2, paragraph 7; pg. 3, paragraphs 3 and 8); 
a suction power mechanism (Figure 1, piston, 3) configured to absorb the magnetic particle attached on the terminal of the needle tube (5) into the main pipe (1)  (pg. 3, paragraph 8); 
the method for recovering a magnetic particle comprising: 

absorbing the magnetic particle into the main pipe (1) by the suction power mechanism (2) (pg. 3, paragraph 8; pg. 4, paragraph 1).
Regarding claim 18, Lu et al. teaches the needle tube (5) is integrally formed with the main pipe (1) (see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent Application Publication No. 2013/0253402 (Badawi et al.).
Regarding claims 2-4, Lu et al. teaches all the limitations of claim 1. Lu et al. is silent on the material forming the main pipe.
However, Badawi et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe (Figure 2, handle, 202) ([0054]-[0055]; [0080]); a needle tube (Figure 2, cannula, 212) connected to a first end of the main pipe ([0057]); wherein a material of the main pipe (202) is non-metal and transparent ([0054]-
Regarding claim 19, Lu et al. teaches all the limitations of claim 1. Lu et al. does not teach a portion of the main pipe proximate to the first end is substantially in a curved shape, and the curved shape is a gooseneck-like shape or an arc shape.
However, Badawi et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe (Figure 2, handle, 202) ([0054]-[0055]; [0080]); a needle tube (Figure 2, cannula, 212) connected to a first end of the main pipe ([0057]); wherein a portion of the main pipe (202) proximate to the first end is substantially in a curved shape, and the curved shape is a gooseneck-like shape or an arc shape (see Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of recovery device of Lu et al. such that a portion of the main pipe proximate to the first end is in an arc shape as taught by Badawi et al., because Badawi et al. teaches providing such an arc-shaped portion provides an ergonomic grip portion for the practitioner enabling improved control of the device ([0080]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent Application No. 2014/0052020 (Allen et al.).
claims 6 and 7, Lu et al. teaches all the limitations of claim 1. Lu et al. teaches the material of the needle tube (5) is magnetic (pg. 2, paragraph 7; pg. 3, paragraph 3; pg. 4, paragraph 4), but does not specify the terminal of the needle tube is permanent magnet material.
However, Allen et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a needle tube having a terminal end formed of a permanent magnet metal for adsorbing the magnetic particle to the terminal of the needle tube ([0036]; [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the needle tube of Lu et al. such that it includes a terminal portion formed of permanent magnetic metal as taught by Allen et al., because Allen et al. teaches providing a permanent magnetic metal at a terminal end of a magnetic particle recovery needle ensures sufficient magnetic field is constantly generated at the tip of the needle to capture and recover targeted magnetic particle(s).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent No. 4,240,410 (Pickering et al.).
Regarding claim 8, Lu et al. teaches all the limitations of claim 1. Lu et al. does not specify the diameter of the needle tube.
However, Pickering et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe; a needle tube connected to a first end of the main pipe, and the needle tube formed of a magnetic material for absorbing the magnetic particle to the terminal of the needle tube; wherein the needle tube has a .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent Application Publication No. 2014/0128771 (LaConte et al.).
Regarding claim 10, Lu et al. teaches all the limitations of claim 1. Lu et al. teaches the main pipe (1) includes a cavity for accommodating the magnetic particle when the magnetic particle enters the main pipe (see Figure 1). Lu et al. does not teach the device additionally comprises a recovery container connected to the main pipe and disposed between the first and second ends of the main pipe.
However, LaConte et al. teaches a recovery device for recovering material from an eye (vitreous humor biopsy device, abstract), comprising: a main pipe (Figure 1, system, 10); a needle tube (Figure 1, probe needle, 32) connected to a first end (Figure 1, proximal end, 34) of the main pipe (10) ([0015]); a suction power mechanism ([0016]; [0023]); and a recovery container (Figure 1, biopsy chamber, 16), wherein the recovery container (16) is connected to the main pipe and disposed between the first end (34) and the second end (at reference numeral 44 of Figure 1) of the main pipe for accommodating the recovered material when the recovered material enters the main pipe ([0016]; [0018]-[0021]; see Figure 1). It would have been obvious to one of ordinary .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent No. 2,801,628 (Pape et al.).
Regarding claim 11, Lu et al. teaches all the limitations of claim 1. Lu et al. teaches the magnetic field is generated by a magnetic element (Figure 1, magnetic suction head, 4) within the main pipe (1) (pg. 3, paragraph 8), but does not teach the device includes an electromagnetic device disposed on the main pipe.
However, Pape et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe (Figure 2, core, 14) (col. 2, lines 22-46); a needle probe (Figure 2, needle, 12) (col. 2, lines 22-25); and an electromagnetic device (Figure 2, coil, 23) disposed on the main pipe (14) to form a magnetic field in the main pipe (14) to provide a moving force to the magnetic particle recovered by the probe (12) (col. 2, lines 22-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu et al. to include an electromagnetic device disposed on the main pipe as taught by Pape et al., because providing an electromagnetic device to generate the magnetic field for attracting and facilitating recovery of the magnetic particle permits generation of a .
Claims 12-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 203943800 (Lu et al., cited in IDS filed 7 May 2019 and translation submitted by applicant) in view of U.S. Patent Application Publication No. 2014/0128771 (LaConte et al.) and U.S. Patent No. 2,801,628 (Pape et al.).
Regarding claims 12-14, Lu et al. teaches all the limitations of claim 1. Lu et al. teaches the main pipe (1) includes a cavity for accommodating the magnetic particle when the magnetic particle enters the main pipe (see Figure 1). Lu et al. does not teach the device additionally comprises a recovery container connected to the main pipe and disposed between the first and second ends of the main pipe.
However, LaConte et al. teaches a recovery device for recovering material from an eye (vitreous humor biopsy device, abstract), comprising: a main pipe (Figure 1, system, 10); a needle tube (Figure 1, probe needle, 32) connected to a first end (Figure 1, proximal end, 34) of the main pipe (10) ([0015]); a suction power mechanism ([0016]; [0023]); and a recovery container (Figure 1, biopsy chamber, 16), wherein the recovery container (16) is connected to the main pipe and disposed between the first end (34) and the second end (at reference numeral 44 of Figure 1) of the main pipe for accommodating the recovered material when the recovered material enters the main pipe ([0016]; [0018]-[0021]; see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu et al. to include a recovery container between the first and second ends of the main pipe in light of the teaching of LaConte et al., because providing such a 
Lu et al. teaches the magnetic field is generated by a magnetic element (Figure 1, magnetic suction head, 4) within the main pipe (1) (pg. 3, paragraph 8), but does not teach the device includes an electromagnetic device disposed on the main pipe.
However, Pape et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe (Figure 2, core, 14) (col. 2, lines 22-46); a needle probe (Figure 2, needle, 12) (col. 2, lines 22-25); and an electromagnetic device including an electromagnetic coil (Figure 2, coil, 23) disposed around an outer circumference of the main pipe (14) to form a magnetic field in the main pipe (14) to provide a moving force to the magnetic particle recovered by the probe (12) (col. 2, lines 22-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Lu et al. and LaConte et al. to include an electromagnetic coil disposed around an outer circumference of the main pipe as taught by Pape et al., because providing an electromagnetic coil to generate the magnetic field for attracting and facilitating recovery of the magnetic particle permits generation of a selective and variable magnetic field to enable more precise control of the recovery procedure.
Regarding claims 16 and 17, Lu et al. teaches all the limitations of claims 1 or 15. Lu et al. teaches the magnetic field is generated by a magnetic element (Figure 1, magnetic suction head, 4) within the main pipe (1) (pg. 3, paragraph 8), but does not teach the magnetic field is formed by an electromagnetic device.
Figure 2, core, 14) (col. 2, lines 22-46); a needle probe (Figure 2, needle, 12) (col. 2, lines 22-25); and an electromagnetic device (Figure 2, coil, 23), wherein the method comprises forming a magnetic field via the electromagnetic device to provide a moving force to the magnetic particle recovered by the probe (12) (col. 2, lines 22-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lu et al. such that the recovery device includes an electromagnetic device that generates the magnetic field that moves the recovered magnetic particle as taught by Pape et al., because providing an electromagnetic coil to generate the magnetic field for attracting and facilitating recovery of the magnetic particle permits generation of a selective and variable magnetic field to enable more precise control of the recovery procedure.
Lu et al. teaches the main pipe (1) includes a cavity for accommodating the magnetic particle when the magnetic particle enters the main pipe (see Figure 1). Lu et al. does not teach the device additionally comprises a recovery container connected to the main pipe and disposed between the first and second ends of the main pipe, wherein the magnetic particle enters the main pipe and then is moved to the recovery container for storage.
However, LaConte et al. teaches a method for recovering material from an eye using a recovery device (vitreous humor biopsy device, abstract), the recovery device comprising: a main pipe (Figure 1, system, 10); a needle tube (Figure 1, probe needle, 32) connected to a first end (Figure 1, proximal end, 34) of the main pipe (10) ([0015]); a Figure 1, biopsy chamber, 16), wherein the recovery container (16) is connected to the main pipe and disposed between the first end (34) and the second end (at reference numeral 44 of Figure 1) of the main pipe, wherein the method comprises connecting the recovery material to the main pipe, and when the recovered material enters the main pipe, the recovered material is moved to the recovery container for storage ([0016]; [0018]-[0021]; see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Lu et al. and Pape et al. to include connecting a recovery container to the main pipe such that the recovered material is moved to the container from the main pipe for storage in light of the teaching of LaConte et al., because providing such a recovery container permits secure collection and capture of material recovered from the eye for subsequent analysis (LaConte et al., [0016]; [0021]). 
Regarding claim 20, Lu et al. teaches all the limitations of claim 1. Lu et al. does teaches the suction power mechanism comprises an air pressure adjusting device (Figure 1, piston rod, 2) (page 3, paragraph 8); the air pressure adjusting device (2) is connected to a second end of the main pipe (1), and the air pressure adjusting device (2) is configured to cause the magnetic particle to enter the main pipe (1) by applying a negative pressure in the main pipe (pg. 3, paragraph 8-pg. 4, paragraph 1). 
Lu et al. teaches the main pipe (1) includes a cavity for accommodating the magnetic particle when the magnetic particle enters the main pipe (see Figure 1). Lu et al. does not teach the device additionally comprises a recovery container connected to the main pipe and disposed between the first and second ends of the main pipe.
Figure 1, system, 10); a needle tube (Figure 1, probe needle, 32) connected to a first end (Figure 1, proximal end, 34) of the main pipe (10) ([0015]); a suction power mechanism ([0016]; [0023]); and a recovery container (Figure 1, biopsy chamber, 16), wherein the recovery container (16) is connected to the main pipe and disposed between the first end (34) and the second end (at reference numeral 44 of Figure 1) of the main pipe for accommodating the recovered material when the recovered material enters the main pipe ([0016]; [0018]-[0021]; see Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lu et al. to include a recovery container between the first and second ends of the main pipe in light of the teaching of LaConte et al., because providing such a recovery container permits secure collection and capture of material recovered from the eye for subsequent analysis (LaConte et al., [0016]; [0021]). 
Lu et al. teaches the magnetic field is generated by a magnetic element (Figure 1, magnetic suction head, 4) within the main pipe (1) (pg. 3, paragraph 8), but does not teach the device includes an electromagnetic device disposed on the main pipe.
However, Pape et al. teaches a recovery device for recovering a magnetic particle (abstract), comprising: a main pipe (Figure 2, core, 14) (col. 2, lines 22-46); a needle probe (Figure 2, needle, 12) (col. 2, lines 22-25); and an electromagnetic device including an electromagnetic coil (Figure 2, coil, 23) disposed around an outer circumference of the main pipe (14) to form a magnetic field in the main pipe (14) to provide a moving force to the magnetic particle recovered by the probe (12) (col. 2, lines 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CARRIE R DORNA/Primary Examiner, Art Unit 3791